DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statement filed 2/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references have been considered except for Designation ID 43 drawn to an EP Examination Report. The report does not appear to be submitted in the instant application nor any parent application.
Claim Objections
Claim 3 is objected to because it lacks a period “.”.  Appropriate correction is required.
Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 

Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gilbreath (US 2015/0000096).
Regarding claim 1. Gilbreath discloses (figures 9-17) a female coupling device, comprising: a main body (564) defining a first fluid passageway (562, 4 depicted) extending therethrough along a longitudinal direction (read as the direction taken from the top of figure 9 to the bottom of figure 9) of the main body; and a clip member (540) 
Note that reciprocation of the male portion (generally indicated at 520 in figure 14) would cause the clip 540 to ride on the surface at the acute angle and be “pinched” together when in the locked position. Without further definition in the claims a curved surface has an infinite number of angles. Applicant might consider further definition of the angle formed by describing the related structure and specifying that the angle formed is constant from a first specific point to 

    PNG
    media_image1.png
    1044
    1207
    media_image1.png
    Greyscale


Regarding claim 2, Gilbreath further discloses wherein the first and second bottom end portions are laterally wider (best seen in figure 17) than respective first and second middle portions (not individually labeled, generally indicated at the lead lines of 542) of the first and second arms.  
Regarding claim 3, Gilbreath further inherently discloses wherein a distance between the first and second middle portions is greater than a distance between the first and second bottom end portions.
	Note. Applicant does not specify what position the clip member is in when it meets the claim language. Accordingly when Gilbreath has inserted the clip 540 
Regarding claim 5, Gilbreath further discloses wherein a male coupling device (520) can be (not required) coupled with the female coupling device while the clip body remains in the locked position.  
Note that “can be coupled” is an optional recitation and not a required limitation of an apparatus. Applicant might consider amending “can be coupled” to “is coupled” to require the limitation.
Regarding claim 6, Gilbreath further discloses wherein the first arm and the second arm are configured (capability) to flex (infinitive verb) away from each other when the male coupling device is coupled with the female coupling device.  
Regarding claim 7, Gilbreath further discloses wherein the first arm and the second arm are on opposite sides of the first fluid passageway.  
Regarding claim 8, Gilbreath further discloses wherein the main body defines a second fluid passageway (562, 4 depicted) extending therethrough along the longitudinal direction of the main body.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbreath (US 2015/0000096) in view of Hunzinger (US 5169178).
Regarding claim 9, Gilbreath discloses all of claim 8. Gilbreath further discloses multiple clips (540) for each male connector (520).

Hunzinger teaches (Fig. 4) a monolithic clip 170 having two retaining sections 172/174 connected together.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to monolithically form a first clip (540, Gilbreath) and a second clip (540 Gilbreath) into a monolithic body as taught by Hunzinger to reduce the number of parts Gilbreath which in turn reduces assembly time.
Regarding claims 10-12. Gilbreath as applied above to the first clip/connection discloses all the same features for a second clip. Thus claims 10-12 do not introduce any new limitations not previous addressed.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No other new art is being cited at this time in this continuing application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753
	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753